DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the following communication: the amendment filed on 07/19/2021.  This action is made final.
Claims 1-3, 5-6, 9-16, 18-23 and 25-26 have been amended. Claims 7-8 and 24 have been cancelled. Claims 27-30 have been added. Claims 1-6, 9-23 and 25-30 are pending in the case.  Claims 1, 14 and 20 are independent claims.

Priority
4.	Acknowledgment is made of applicant's claim for priority based on provisional applications 62/362587 filed on 07/14/2016, 62/366540 filed on 07/25/2016, 61/631814 filed on 1/10/2012 and 61/497023 filed on 06/14/2011.




Response to Arguments
5.	Applicant's arguments filed 07/19/2021 have been considered but are moot for the new grounds of rejections presented below.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1-5, 9, 14-18, 20-22 and 26-29 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv et al. (US PGPUB 2012/0197419; filing date: 1/31/2011) (hereinafter Dhruv), in view of Barsook et al. (US PGPUB 2010/0180289; pub date: 7/15/2010) (hereinafter Barsook), further in view of Shin (US PGPUB 2004/-0267738; pub date: 12/30/2004) and Peterson et al. (US PGPUB 2010/0241962; pub date: 9/23/2010) (hereinafter Peterson),
in an alternative,
Claims 1-5, 9, 14-18, 20-22 and 26-29 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv in view of Wyatt et al. (US PGPUB, 2012/0192220; filing date: 1/25/2011) (hereinafter Wyatt), further in view of Shin and Peterson.

As to claims 1, 14 and 20, Dhruv teaches a method (see Figs. 5A-5B) comprising: 
receiving information associated with content, wherein information indicates a plurality of content resources associated with a plurality of supplemental content items associated with the content, 
see [0027] and Fig. 1B, via one or more wired or wireless networks; the media server resides in a network such as Internet; The media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002 in response to the request; 
see [0029], time of the request; The manifest file can include links to the main requested media contents, as well as links to advertising content [as different content resources], metadata, formatting information, and tags for controlling the media player [e.g., time slot and network resource to playback] [as different types of information]; 
see [0034] and Fig. 2, showing a plurality of ads as supplemental content items to be inserted in different time slots and played with the content; e.g., four advertisements 302, 304, 306, 308 already split into chunks. The system identifies the four chapters 222, 224, 226, 228 and the boundaries between the chapters. Then the system can insert, in the manifest file, the advertisements into the respective locations. … FIG. 4 illustrates the media file chunks 400 with the advertising media chunks inserted at the various chapter breaks;
see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content; and to playback of the media content on a media device; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback on a media device as shown in Figs. 5A-5B; 
see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the advertising content in Fig. 5B while the content is played along the timeline; see [0027] and [0031] metadata as a type of information; 
note: it is interpreted that the tag 504 in Fig. 5 is  “the metadata as a type of information indicates a supplemental timeline associated with supplemental content” because when the content is played to that specific time point [as a portion of the content], the supplemental content is retrieved to play as shown in Fig 5B); 

retrieving, based on output of the content, the plurality of supplemental content items via the plurality of content resources; causing output of the plurality of supplemental content items (
see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks [as the plurality of supplemental content items], wherein the list of media chunks describes at least two separate media assets. Then the system parses the at least one tag to identify an action to perform during playback and a playback position to perform the action [based on output of the content]. The system retrieves, for playback, at least one media chunk from the list of media chunks, and, during playback of the at least one media chunk and at the playback position, performs the action; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content items]; 
see [0029] The manifest file can include links to the main requested media content, as well as links to advertising content items, metadata, formatting information, and tags for controlling the media player; see [0027] and [0031] metadata as a type of information;
see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the retrieved advertising content in Fig. 5B while the content is played along the timeline; 
see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A while the content is played] to perform the action [e.g., play the advertisement content in Fig. 5B]). 

Examiner note: the “output” here means media player playback output based on different time points in the timeline during the playback of the media content to synchronize or insert the supplemental content in available time slots and not the completion of the playback output, please see the instant application, [0058]-[0062], in [0058],The media player 230 can receive the playback data 235, and then initiate playback of the media resource, so as to generate output content for user consumption (e.g., via the user interface 210).; in [0062] the synchronization component 252 initiates a timer that is synchronized to a timeline of a primary content that is being (or will be) rendered through the media player 230; the media player 230 and/or the metadata manager 250 implements logic to process the output 239 for reference moments, which are known to map to a particular point in the timeline of the primary content; the output 239 of the primary content can provide a synchronization reference or marker by which the supplemental content data 237 can be inserted into the primary content timeline in accordance with a desired time slot 119, and independent of delivery platform; therefore, the “playback” and “output” have the same meaning.

The detected “tags” as tag 504 in Fig. 5A is interpreted as “supplemental timeline” in the time-based metadata associated with the content as “available time slots” suggested and taught by Dhruv as set forth above with a broadest reasonable interpretation (BRI) to be used to retrieve supplemental content items to be played at the “tags” positions.

As a further support for the “supplemental timeline” which is interpreted as “tags” or “available time slots” with additional prior arts, in the same field of endeavor of providing metadata for a media primary content playback with advertising content, Barsook teaches the playback a media primary content which comprises predefined segment (as timeline/tags/time slots) to play supplemental/advertising content; thus Barsook combining with Dhruv suggests and teaches “receiving information associated with content, wherein the information indicates a plurality of content resources associated with a plurality of supplemental content items associated with the content” (as tags or time slots in Dhruv)” (see Figs. 2A-2D and 3, and [0071]-[0112], showing a predefined or predetermined gating segments on the timeline [as tags/time slots or supplemental timeline in the metadata] to play advertisement content; a media device 318 may be enabled to receive protected segments as streamed media content from a stream content server 320 in response to an indication that an associated gating segment has been used to render a presentation to a user. In this particular embodiment, media device 318 may interact with an application server 314, advertisement server 316 and stream content server 320 over a data transmission network such as network 312; advertisement server 316 may provide to media device 318 gating segments associated with protected segments in a timeline profile in response to a call from media device 318. As pointed out above, such a call may include metadata associated with gating segments in a timeline profile. It should be understood, however, that advertisement server 316 may use this metadata and/or other information to select gating media to be associated with protected segments in a timeline profile; Fig. 4 and [0097], advertisement server; see [0104], such metadata in a timeline profile may characterize gating segments associated with the protected segments and may comprise application centric metadata and/or content centric metadata. Such application centric metadata may include, for example, information indicating where gating segments are placed in a temporal ordering of media content segments in a timeline, information identifying specific gating content such as advertising media content, duration of particular gating segments in the timeline, to name just a few examples. In one embodiment, such a timeline may identify gating content of a gating segment with information indicating where such gating content may be obtained; see Fig. 5 and [0106], step 408, make call to advertisement server and receive gating media content segments [as a plurality of supplemental content items] to be played in different time slots with the content).
Barsook further teaches “retrieving, based on output of the content, the plurality of supplemental content items via the plurality of content resources; causing output of the plurality of supplemental content items during output of the content, wherein output of the plurality of supplemental content items is synchronized with the content based on a supplemental timeline” (see Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] at a specific time point in the timeline to user while the content is played; see Fig. 5 and [0106], step 408, make call to advertisement server and receive gating media content segments [as a plurality of supplemental content items] to be played in different time slots with the content).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv and Barsook before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv to include the feature of using predefined and available pod/tags/time slots to paly auxiliary content taught by Barsook in order to provide the advertising content to be synchronized with the playback of the primary content according to the predefined and available segments (tags/time slots or supplemental timeline). One would have been motivated to make such a combination because including the feature of using predefined and available segments (tags/time slots) to paly advertising content would have been obtained as taught by Barsook (see Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136]).

In an alternative, 

As an alternative prior art for the “supplemental timeline” which is interpreted as “tags” or “available time slots” in the time-based metadata with additional prior arts, in the same field of endeavor of providing a metadata for a media content using time slots in the metadata as “supplemental timeline”, Wyatt teaches “tags” or “available time slots” in a metadata as the “supplemental timeline” to display advertisements [as a plurality of supplemental content items] (see Abstract, [0038], [0059], an automated process obtains available time slots [e.g., as supplemental timeline] and schedules user generated content for transmission; see [0038] This information will typically indicate whether a time slot, which is also called an "avail," [e.g., as supplemental timeline] is available and, if it is taken, information about or identifying the advertiser, the amount to be charged when the commercial is aired, and other information; one or more available time slots are made available to more than one user; see Fig. 2A and [0061-[0065] at step 90, time slots available for user generated content items [e.g., as supplemental content items with timeline];see [0072] At step 104 the user-generated content is inserted into the linear programming in the time slot assigned to, or associated with, the user … information about the insertion points for advertising into programming and additional information about commercials that will be inserted--from the traffic server 32, including the unique identifier for the time slot purchased by the user; see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program [as a plurality of supplemental content items]; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); thus, the supplemental content items are retrieved and played while the primary content [the TV program] is played as per the supplemental timeline or time slots in the overall timeline metadata).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv and Wyatt before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv to include a content metadata providing content with available time slots as supplemental timeline for the supplemental content taught by Wyatt in order to provide the supplemental content for available time slots of the timeline playback of the content. One would have been motivated to make such a combination because including a content metadata providing content with available time slots as supplemental timeline would have been obtained as taught by Wyatt (see Abstract, [0038], [0059]; see Fig. 2A and [0061]-[0065];see [0072]; see Fig. 13; see Fig. 6B).

Dhruv-Barsook or Dhruv-Wyatt suggests and does not expressively teach “wherein output of the plurality of supplemental content items is synchronized with the content based on a supplemental timeline” (see Dhruv, Figs. 5A-5B that the tag 504 as a time-based metadata is synchronized with the start time of the content to play the associated advertisement content items so that the advertisement content items can be retrieved and played at the specific time point as indicated in tag 504 [as supplemental timeline]).
In the same field of endeavor of synchronizing playback of content with supplemental content, Shin (with Dhruv) suggests and teaches “wherein output of the plurality of supplemental content items is synchronized with the content based on a supplemental timeline” (
see [0011] synchronizing the received content and metadata [includes supplemental timeline as “segment time information”] using the corrected relative time point; and a content segment browser for forwarding the content segment request signal to the synchronizer and reproducing a plurality of segments of the content synchronized by the synchronizer; 
see Fig. 2, for content and metadata generator/provider;
see Fig. 3 and [0033]-[0034], for Synchronizer 320; “a synchronizer 320 for synchronizing information on the content and metadata” and “allowing the synchronizer 320 to perform time synchronization between the content and the metadata”;
see [0012]-[0018], e.g., In an exemplary embodiment, in a case where the time information is GPS time information and the reference time point is GPS time information, if a GPS value of the content [e.g., start time] is ahead of a GPS value of the metadata, the synchronizer corrects the relative time point of the content by adding a difference between the GPS values of the content and metadata to a relative time value in the metadata; or if the GPS value of the content is behind the GPS value of the metadata, the synchronizer corrects the relative time point of the content by subtracting the difference between the GPS values from the relative time value in the metadata; 
see Figs. 6A-6C and [0049]-[0051], as examples of synchronization of the time-based metadata reference time point Tm with the content reference time point [start time] Tc; e.g., in [0049] FIG. 6A is a diagram illustrating a method for correcting the relative time points in a case where the reference time points of content and metadata coincide with each other; in [0050] FIG. 6B is a diagram illustrating a method for correcting the relative time points in a case where the reference time point of content is ahead of the reference time point of metadata; in [0051] FIG. 6C is a diagram illustrating a method for correcting the relative time points in a case where the reference time point of content is behind the reference time point of metadata). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook or Dhruv-Wyatt and Shin before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook or Dhruv-Wyatt to include the synchronization of the time-based metadata for supplemental content with the start time or timeline of the primary content to have a synchronized playback. One would have been motivated to make such a combination because including the synchronization of the time-based metadata for supplemental content with the start time or timeline of the primary content would have been obtained as taught by Shin (see [0011]-[0018]; see Figs. 6A-6C and [0049]-[0051]).

Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach the underlined limitation of “receiving information associated with content, wherein the information indicates a plurality of content resources associated with a plurality of supplemental content items associated with the content, and wherein each of the plurality of supplemental content items corresponds to a portion of the content”.
	In the same field of endeavor of playing content with timeline, Peterson teaches “wherein each of the plurality of supplemental content items corresponds to a portion of the content” (see [0009]-[0013] While the primary content is being rendered, the media delivery environment identifies a supplemental content item that is associated with a particular portion of the primary content item in some manner, …. At an appropriate time, the supplemental content is rendered on the user interface device of the client device. The rendering of the supplemental content can be automatic (i.e., based on the timeline, may be initiated in response to a user actuation, or any of a variety of other criteria. In one embodiment, the supplemental content is rendered proximate to the ongoing primary content item so that the content can be viewed side by side; see Fig. 2 and [0030]-[0032] showing displaying the supplemental contents 240A and 240B associated with the primary content in the time slots in between of ts to te [as a plurality of supplemental content items]; see [0039], [0041] and [0047], Each of the items presented may be earmarked to be associated with the particular time in the time space of the video conference at which it was presented; see [0061]-[0065] and Fig. 8A-8B,showing the supplemental content associated with the primary content are displayed/played along the timeline in different time slot using a synchronized content delivery system such as ITUNES or ZUNE; e.g., a series of segments are delineated by starting and stopping points. For instance, in the illustrated example, t1s and t1e illustrate the start time and the ending time for segment 840; in [0064], timeline may be populated with items that are related to the primary content).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin and Peterson before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin to include the synchronization of the supplemental content items associated with the primary content in different portions/time slots taught by Peterson to have a synchronized playback. One would have been motivated to make such a combination because including the synchronization of the supplemental content items associated with the primary content in different portions/time slots would have been obtained as taught by Peterson (see [0009]-[0013]; see Fig. 2 and [0030]-[0032]; see [0039], [0041] and [0047]; see [0061]-[0065] and Fig. 8A-8B).


As to claims 2, 15 and 22, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein receiving the information comprises receiving the information based on initiating output of the content (see Dhruv, see [0027] and Fig. 1B, The media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002 in response to the request; see [0029], time of the request; see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content [e.g. in response to the playback as initiating output of the content]; and to playback of the media content on a media device; e.g., see [0047], the system 100 receives a media manifest and extracts from the media manifest, a list of media chunks [e.g., identifier]; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback on a media device as shown in Figs. 5A-5B; see [0050] The system 100 receives, from a media player, a request for a media asset (702) and identifies a manifest file [e.g., identifier] containing first pointers to media chunks for playing the media asset (704); see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A as the content is played as output] to perform the action [e.g., play the advertisement content in Fig. 5B]; see Barsook, Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] to user while playback/output of the content; see Wyatt, see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); combining above prior arts, the limitation is taught).  

As to claims 3 and 16, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein receiving the information comprises receiving the information based on initiating output of the content by one of multiple content sources (see Dhruv, see [0027] and Fig. 1B, The media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002 in response to the request; see [0029], time of the request; see [0035] the manifest file can contain links to chunks from multiple sources; see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content [e.g. in response to the playback as initiating output of the content]; and to playback of the media content on a media device; e.g., see [0047], the system 100 receives a media manifest and extracts from the media manifest, a list of media chunks [e.g., identifier]; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback on a media device as shown in Figs. 5A-5B; see [0050] The system 100 receives, from a media player, a request for a media asset (702) and identifies a manifest file [e.g., identifier] containing first pointers to media chunks for playing the media asset (704); see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A as the content is played as output] to perform the action [e.g., play the advertisement content in Fig. 5B]; see Barsook, Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] to user while playback/output of the content; see Wyatt, see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); combining above prior arts, the limitation is taught).  

As to claims 4 and 17, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein the multiple content sources comprise at least one of a broadcast content source, a cable content source, or a streaming content source (see Dhruv, [0004] e.g., Apple iPad; television; stream media; see [0023] cable; [0035] the manifest file can contain links to chunks from multiple sources).  

As to claims 5 and 18, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein receiving the information comprises receiving a plurality of tags, retrieving the plurality of supplemental content items via the plurality of content resources comprises using a plurality of links indicated in the plurality of tags to retrieve the plurality of supplemental content items via one or more advertisement networks or sites (see Dhruv, [0004], [0006] and [0027] The manifest file can include links [tags] to the main requested media content, as well as links to advertising content [as a plurality of supplemental content items], metadata, formatting information, and tags for controlling the media player; see Barsook, Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] to user while playback/output of the content based on the “tags”; see Wyatt, see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program [as supplemental content items]; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); in [0065] A unique identifier is generated by the traffic server 32 and assigned to each time slot. This identifier will be used, in the exemplary embodiment, by the traffic sever and broadcast server 42 to associate the user-generated content of the user with the purchased time slot [the link to retrieve each supplemental content]; combining above prior arts, the limitation is taught).  

As to claim 9, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches further comprising indicating a start time of output of the content (see Dhruv, Fig. 5A-5B and [0039]-[0040], showing the playback/output time 504 on the primary content timeline to retrieve the supplemental content to play as shown in Fig. 5B; in Fig. 5A, the beginning of the progress bar 502 is the start time of output of the content; also see Fig. 2 and [0031] that the content is 103 seconds and the start time is the beginning of the timeline for playback; see Barsook, [0067] and Fig. 2A, A timeline graphic 112, in a particular embodiment, may illustrate a temporal state of the rendering application relative to media content from a beginning 128 [as a start time for playback] to an end 130; see Paterson, [0031] and Fig. 2, the progress bar shows that the playback of the primary content is at point t=tc (time current) which lies between ts (time start) and te (time end)).

As to claim 21, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein the plurality of supplemental content items comprises advertisements (see Dhruv, [0004], [0006] and [0027] The manifest file can include links [tags] to the main requested media content, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player; see Fig. 3, showing ad1-ad4 as advertisements [as the plurality of supplemental content items]; see Barsook, Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136] playing advertisement content from an advertisement server; see Wyatt, Abstract, [0038], [0059], an automated process obtains available time slots and schedules user generated content for transmission; see [0038] This information will typically indicate whether a time slot, which is also called an "avail," is available and, if it is taken, information about or identifying the advertiser, the amount to be charged when the commercial is aired, and other information; one or more available time slots are made available to more than one user; see Fig. 2A and [0061-[0065] at step 90, time slots available for user generated content; see [0072] At step 104 the user-generated content is inserted into the linear programming in the time slot assigned to, or associated with, the user … information about the insertion points for advertising into programming and additional information about commercials that will be inserted--from the traffic server 32, including the unique identifier for the time slot purchased by the user).  

As to claim 26, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein the plurality of supplemental content items comprise interactive supplemental content (see Dhruv, [0040] and Fig. 5B, showing the displayed adverting content which is an interactive supplemental content, e.g., the play button 508 and other user interface controls 510B and 516 indicating the supplemental content is in interactive supplemental content; Some example actions the media player can take are shown in this example; see Barsook, Fig. 7 and [0133], showing a user selectable option “STAY ON THIS AD” 615; A user selectable option 615 may be presented to a user to permit a user to alter an advertisement experience setting. In this case, because a default setting is for auto continue, user selectable option 615 may be utilized to turn off an auto continue option. User selectable option may show a text option, such as "Stay on this ad," or "Turn off auto-continue," for example).

As to claim 27, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein the information comprises metadata (see Dhruv, [0029], time of the request; The manifest file can include links to the main requested media contents, as well as links to advertising content [as different content resources], metadata, formatting information, and tags for controlling the media player [e.g., time slot and network resource to playback] [as different types of information]; see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the advertising content in Fig. 5B while the content is played along the timeline; see [0027] and [0031] metadata; see Barsook, [0083] segments may be associated with metadata).

As to claim 28, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein each portion of the content is a time slot of a plurality of time slots of the content (see Dhruv, Figs. 3-4, showing different time slots as portion of the content for ad1-ad4; see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline of events with associated time-based metadata including time slots for supplemental/advertisement content as tag 504 in Fig. 5A; showing time slots for the media content and time slots for the supplemental content; the supplemental time slot [as tag 504 in Fig. 5A] is a time slot of a plurality of time slots of the content; see Barsook, Fig. 2A showing different time slots for the gating segments).

As to claim 29, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches wherein causing output of the plurality of supplemental content items comprises causing output of the plurality of supplemental content items during the plurality of time slots (see Dhruv, Figs. 3-4, showing different time slots for playback of ad1-ad4; see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline comprising different time slots; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the retrieved advertising content in Fig. 5B while the content is played along the timeline; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A while the content is played] to perform the action [e.g., play the advertisement content in Fig. 5B]; see Barsook, Fig. 2A showing different time slots for the gating segments; these supplemental content items or ads will be played in synchronization with the primary content in associated time slots).

8.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson as applied to claim 1 above, further in view of Neumeier et al. (US PGPUB 2010/0306808; pub date: 12/02/2010) (hereinafter Neumeier).

As to claim 11, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson teaches “tag” in the content timeline as “visual marker” and suggests the limitation of “wherein the content comprises video, and wherein causing output of the supplemental content items comprises performing image recognition to determine a visual marker in the video to synchronize the output of the plurality of supplemental content items” (see Dhruv, [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, …. The system retrieves, for playback, at least one media chunk from the list of media chunks, and, during playback of the at least one media chunk and at the playback position, performs the action [of playing supplemental content]; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content items as shown in Figs. 3-4 as ads-ad4]; see [0029] The manifest file can include links to the main requested media contents, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player; see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content items to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback and a playback position to perform the action [as one supplemental content item]; see Barsook, Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136] playing advertisement content items from an advertisement server based on predefined gating segments as visual markers as tags/time slots [as a plurality of supplemental content items]). 
Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson does not expressively teach “performing image recognition to determine a visual marker in the video” as claimed.
In the same field of endeavor of playing media content with supplemental content, Neumeier teaches “performing image recognition to determine a visual marker in the video”  by using image recognition technique to identify the image in the primary content to provide targeted advertisement as a type of “synchronizing” the primary content and supplemental content (see [0010], identifying which video segment is being displayed on a screen of a television system; see [0025] the widget can employ audio signature detection or image recognition software to identify the displayed images in the program stream; see [0034] a video feed of the program being watched (run through image recognition); see [0040]-[0041], the TV client 18 may receive the video stream and extract image data to be sent to the server 420, so that the channel recognition module 26 can identify the channel being viewed using image recognition software; see Fig. 10 and [0072]-[0076], the video image [after image recognition] plus time offset are used to search for the “location” of the TV program to identify the “location” to play the contextual advertisement; in[0076] Once the most likely location in the database is identified, content stored in the database in association with that location can be retrieved by the contextual targeting module 64; thus, “performing image recognition to determine a visual marker in the video” is taught for the synchronized playback of the TV program and the contextual advertisement based on the timeline).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson and Neumeier before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson to include the feature of using an image recognition technique to identify a time location in a TV program to play a contextual advertisement content by Neumeier in order to provide a synchronized playback of primary content and supplemental content. One would have been motivated to make such a combination because including the feature of using an image recognition technique to identify a time location in a TV program to play a contextual advertisement content for a synchronized playback of primary content and supplemental content would have been obtained as taught by Neumeier (see [0010]; see [0025]; see [0034]; see [0040]-[0041]; see Fig. 10 and [0072]-[0076]).

9.	Claims 13, 25 and 30 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson as applied to claims 1 and 20 above, further in view of Harding et al. (US PGPUB 2010/0287580; pub date: 11/11/2020) (hereinafter Harding).

As to claims 13 and 25, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson does not expressively teach, however, in the same field of endeavor of playing media content with ads, Harding teaches wherein causing output of the supplemental content items comprising overlaying the supplemental content items relative to the content (see [0007], [0038], [0065] and [0070], the content distributers can support a wide variety of advertisement formats such as in-stream video advertisements, advertisement overlays (e.g., text, image and video overlays) as well as user interactive advertisements; in [0065] an ad tag is used by the client 121 to properly display the advertisements within the video. The ad tag describes ad format-specific attributes that describe additional information specific to the advertisement format associated with the ad tag. For overlay advertisements, the ad tag includes allowable dimensions of the overlay as a percentage of the content video size so that the client 121 can properly display the advertisement. For example, the ad tag may specify that the overlay advertisement may only be a maximum of ten percent of the total video size. The ad tag may also describe the location in which the overlay advertisement is to be displayed in the video).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson and Harding before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson to include the feature of overlaying the supplemental content relative to the primary content taught by Harding in order to provide overlaying content. One would have been motivated to make such a combination because including the feature of overlaying the supplemental content relative to the primary content would have been obtained as taught by Harding (see [0007], [0038], [0065] and [0070]).

As to claim 30, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson suggests , however, does not expressively teach wherein each of the plurality of supplemental content items is determined based on at least one of: a characteristic associated with the supplemental content item, a quantity of instances of output of the supplemental content item, a frequency of instances of output of the supplemental content item, a characteristic associated with one or more output devices, a quantity of the one or more output devices, a geographic region associated with the one or more output devices, a computing platform associated with the one or more output devices, a transmission medium associated with the one or more output devices, a setting associated with the one or more output devices, rules associated with determination of the supplemental content item, or weights associated with determination of the supplemental content item (see Dhruv, [0043] the manifest file can provide a set of advertising playback policies for advertisements, and merely tag the beginning and end (or beginning and duration) of each advertising segment in the manifest file. The media player can determine how to treat the advertising segments based on the advertising playback policies and the tags demarcating the beginning and ending of advertising content in the manifest file).
In the same field of endeavor of providing advertisements, Harding teaches using “frequency” and “weighting” to control and select advertisements as well as the associated computing platform; thus Harding teaches “wherein each of the plurality of supplemental content items is determined based on at least one of: a characteristic associated with the supplemental content item, a quantity of instances of output of the supplemental content item, a frequency of instances of output of the supplemental content item … a computing platform associated with the one or more output devices … weights associated with determination of the supplemental content item …” (see [0072], the ad slot information 217 describes the order and/or frequency with which an ad content in the ad pool 209 should be displayed in the ad slot associated with the ad slot information. That is, the ad slot information 217 may specify a selection policy for selecting ad content from an ad pool. For example, a selection policy may be based on the least frequently used ad content in the ad slot. Each time the ad slot is encountered during video playback, the client 121 selects an ad content from the ad pool using the policy specified by the ad slot information; see [0073] In addition to this round-robin method, advertisements may have an associated weighting allocated by either or both of the advertisement service 129 and video hosting server 100, which further influence the choice of display order; see [0098] and Fig. 5, The client 121 then determines 503 advertisements for inclusion in the video. In one embodiment, if the client 121 is capable of dynamic fetching and network connectivity is available, the fetching module 309 may fetch the initial advertisements from the advertising service 123 to insert into the video or may fetch advertisements to replace advertisements embedded in an advertisement pool included with the video. If the client 121 is not capable of dynamic fetching, the display module 313 selects advertisements from the advertisement pool to display in the video in the advertisement slots [associated computing platform]).

One would have been motivated to make such a combination because including the feature of determining supplemental content items based on certain criteria would have been obtained as taught by Harding (see [0072]-[0073]; see [0098] and Fig. 5).

10.	Claims 6, 10, 12, 19 and 23 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson as applied to claims 1, 14 and 20 above, further in view of Candelore et al. (US PGPUB 2009/0041418; pub date: 2/12/2009) (hereinafter Candelore).

 As to claims 6, 19 and 23, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson does not expressively teach, however, in the same field of endeavor of displaying media content, Candelore teaches wherein retrieving the plurality of supplemental content items is performed prior to a predetermined time slot of the content, the predetermined time slot being indicated in the metadata (see Candelore, Figs. 1-2, 6, [0015]-[0016], [0020]-[0027]; see Abstract and [0030]-[0034]; in [0030], Pre-stored audio thumbnails 150 are based on audio snippets of A/V programs (e.g., televised programs, released movies, etc.) that are uploaded into audio database 140 in advance [prior to a predetermined time slot of the primary content]. In other words, new televised A/V programs will need to be processed and uploaded into audio database 140 prior to its scheduled airing; in Fig. 6 and [0041]-[0042], step 600, “receive incoming digital content (audio) [audio content]; step 650 to step 660, “recover metadata for program featuring the audio thumbnail” in step 650 and “provide metadata to display device for rendering” in step 660 [as supplemental content to display]; in [0021], The "metadata" is information that may be of interest to the consumer such as information concerning the A/V program (e.g., title, duration, actors, director, geographic setting for the program, synopsis, etc.), additional plot details for the A/V program, advertising, (uniform resource locator "URL") links to a network, or the like [as supplemental content to display which is pre-loaded to the system prior to a predetermined time slot of the primary content]).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson and Candelore before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson to include the feature of retrieving the supplemental content item is performed prior to a predetermined time slot of the primary content taught by Candelore in order to provide the supplemental content to be synchronized with the playback of the primary content according to the played content. One would have been motivated to make such a combination because including the feature of retrieving the supplemental content item is performed prior to a predetermined time slot of the primary content would have been obtained as taught by Candelore (see Figs. 1-2, 6, [0015]-[0016], [0020]-[0027]; see Abstract and [0030]-[0034]).

As to claim 10, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson does not expressively teach, however, in the same field of endeavor of displaying media content, Candelore teaches wherein the content comprises audio, and wherein causing output of the plurality of supplemental content items comprises performing audio recognition to determine an audio marker in the audio to synchronize the output of the plurality of the supplemental content items (see Candelore, [0015]-[0018], the use of audio information to identify a location within an audio-video (A/V) program that is being viewed so as to enable usage and insertion of time pertinent metadata; see Figs. 1-2, 6, [0020]-[0027], display device receives and renders media content retrieved by a networking device; in Fig. 6 and [0041]-[0042], step 600, “receive incoming digital content (audio) [audio content]; step 650 to step 660, “recover metadata for program featuring the audio thumbnail” in step 650 and “provide metadata to display device for rendering” in step 660 [as supplemental content to display]; in [0021], The "metadata" is information that may be of interest to the consumer such as information concerning the A/V program (e.g., title, duration, actors, director, geographic setting for the program, synopsis, etc.), additional plot details for the A/V program, advertising, (uniform resource locator "URL") links to a network, or the like [as supplemental content to display]; see Abstract, [0016], [0022]-[0027] and [0030]-[0034], system generates one or more audio thumbnails/fingerprints [e.g., audio recognition] and routed to database to identify matching audio thumbnails to associate the thumbnail with a given A/V program [e.g., audio recognition] in order to receive related metadata for display of supplemental/enhanced content; the separation may be performed on a time-basis, e.g., using video frame synchronization; see [0045] voice recognition and music recognition as other examples).  

As to claim 12, Dhruv-Barsook-Shin-Peterson or Dhruv-Wyatt-Shin-Peterson does not expressively teach, however, in the same field of endeavor of displaying media content, Candelore teaches wherein causing output of the plurality of supplemental content items comprises determining a broadcast schedule for the content and using the broadcast schedule to synchronize output of the plurality of supplemental content items (see Candelore, [0032], an initial search may be conducted for televised programs that are knowingly scheduled to be aired at a particular time that is provided from display device 120 or known by audio database 140. Alternatively, metadata may be gathered from devices other than the set-top box such as a universal remote controller, wireless router or other peripheral devices that may have access to television guide information [broadcast schedule]; see Abstract, Figs. 1-2, 6, [0015]-[0016], [0020]-[0027] and [0030]-[0034] display device receives and renders media content retrieved by a networking device; system generates one or more audio thumbnails/fingerprints and routed to database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display of supplemental/enhanced content).  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179